Case 1:19-cv-06189-LDH-RML Document 33 Filed 12/23/20 Page 1 of 2 PageID #: 303




                                                                              JENNIFER A. GOLINVEAUX
                                                                                                        Partner
                                                                                                (415) 561-1506
                                                                                     JGolinveaux@winston.com
 December 23, 2020

 VIA ECF

 The Honorable Robert M. Levy
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:    Airwair International Ltd, a company of the United Kingdom, v. Primark US
        Corporation, a Delaware corporation, Primark Limited, a limited company in England
        and Wales, Case No. 19-cv-06189 LDH-RML

 Dear Judge Levy:

          Defendants submit this letter to respond briefly to Plaintiff’s letter (Dkt. No. 31) filed
 on December 18, 2020 relating to the entry of a protective order and Plaintiff’s subsequent
 submission of a Declaration from its Dutch litigation counsel regarding the status of an
 unrelated Dutch proceeding involving Plaintiff and a different Primark entity that is not a
 defendant in this action, namely Primark Netherlands B.V. (Dkt. No. 32).
          While the purpose of Plaintiff’s letters and declaration is not entirely clear, Plaintiff
 appears to preemptively be laying the groundwork for potential future requests to modify the
 terms of the Protective Order Your Honor indicated the Court would enter, in order to allow
 certain discovery sought and produced in the U.S. litigation to be used in the separate Dutch
 proceeding against Primark Netherlands B.V. As the parties have not yet exchanged discovery
 pursuant to the Protective Order (as it has not yet been entered) there is no specific live issue
 requiring a response from Defendants.
          Defendants, however, do reiterate their position that Plaintiff’s use of the discovery
 process in this U.S. litigation to seek discovery to advance an unrelated Dutch action, with
 entirely different discovery procedures, against a different Primark entity is an improper use of
 the U.S. litigation. During the November 24, 2020 hearing, Your Honor ruled that the
 Protective Order for the instant litigation would limit use of designated discovery to this
 litigation only—as is entirely standard—and would include an outside counsel’s eyes only
 provision. In the event of a dispute, you noted that the parties could seek leave from the Court
 to contest a parties’ designation on a case by case basis. Plaintiff is free to do so as appropriate
 and Defendants will respond accordingly at that time.
          Plaintiff’s correspondence does, however, demonstrate Plaintiff’s focus on the
 upcoming February 4, 2021 hearing on Plaintiff’s appeal of the denial of its preliminary
 injunction motion in the Dutch proceeding against Primark Netherlands B.V. Plaintiff makes
 clear that it is seeking to obtain new discovery in this U.S. action to try to bolster its position on
 the Dutch appeal and to use at the February 4, 2021 hearing.
Case 1:19-cv-06189-LDH-RML Document 33 Filed 12/23/20 Page 2 of 2 PageID #: 304

                                                                     The Honorable Robert M. Levy
                                                                               December 23, 2020
                                                                                           Page 2



         Plaintiff’s focus on the February 4 hearing raises another issue. Defendants are
 concerned that, in light of Plaintiff’s focus on getting discovery in the U.S. litigation to use at
 that hearing, attempting to mediate this action by the current January 28, 2021 deadline is
 unlikely to be productive. It seems unlikely that Plaintiff intends to mediate the U.S. action in
 good faith prior to the February 4 hearing when it is so focused on using the U.S. proceeding to
 obtain discovery that it was unable to obtain in the Dutch proceeding to try to better its position
 on appeal. For this reason, Defendants suggest that it would be more productive to move the
 deadline to mediate out a month after the hearing in the Dutch proceeding.
         According, Defendants are presently meeting and conferring with Plaintiff’s counsel as
 to whether they will stipulate, with the Court’s approval, to extend the U.S. mediation deadline
 a month past the February 4th hearing and will report back to the Court accordingly. In the
 meantime, Defendants felt it was important to respond to Plaintiff’s recent letters.

   Dated: December 23, 2020                    WINSTON & STRAWN LLP

                                               By: /s/ Jennifer A. Golinveaux
                                                    Jennifer A. Golinveaux

                                               Attorneys for Defendants
                                               PRIMARK US CORPORATION
                                               PRIMARK LIMITED




                                                  2
